15‐1672 
United States v. American Express Company  
                                          
                   UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                               ______________                          
                                          
                              August Term, 2015 
                                          
         (Argued: December 17, 2015          Decided: September 26, 2016) 
                                          
                              Docket No. 15‐1672 
                                ____________                          
                                          
      UNITED STATES OF AMERICA, STATE OF MARYLAND, STATE OF 
   MISSOURI, STATE OF VERMONT, STATE OF UTAH, STATE OF ARIZONA, 
     STATE OF NEW HAMPSHIRE, STATE OF CONNECTICUT, STATE OF 
   IOWA, STATE OF MICHIGAN, STATE OF OHIO, STATE OF TEXAS, STATE 
    OF ILLINOIS, STATE OF TENNESSEE, STATE OF MONTANA, STATE OF 
         NEBRASKA, STATE OF IDAHO, STATE OF RHODE ISLAND, 
 
                                                            Plaintiffs‐Appellees, 
                             STATE OF HAWAII, 
 
                                                            Plaintiff, 
                                      ‐v.‐  
                                          
  AMERICAN EXPRESS COMPANY, AMERICAN EXPRESS TRAVEL RELATED 
                         SERVICES COMPANY, INC., 
                                                             
                                                            Defendants‐Appellants, 
 
        MASTERCARD INTERNATIONAL INCORPORATED, VISA INC., 
 
                                                            Defendants, 
 



                                          
     CVS HEALTH, INC., MEIJER, INC., PUBLIX SUPER MARKETS, INC., 
   RALEY’S, SUPERVALU, INC., AHOLD U.S.A., INC., ALBERTSONS LLC, 
    THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., H.E. BUTT 
      GROCERY CO., HYVEE, INC., THE KROGER CO., SAFEWAY INC., 
 WALGREEN CO., RITE‐AID CORP., BI‐LO LLC, HOME DEPOT USA, INC., 
         7‐ELEVEN, INC., ACADEMY, LTD., DBA ACADEMY SPORTS + 
OUTDOORS, ALIMENTATION COUCHE‐TARD INC., AMAZON.COM, INC., 
         AMERICAN EAGLE OUTFITTERS, INC., ASHLEY FURNITURE 
        INDUSTRIES INC., BARNES & NOBLE, INC., BARNES & NOBLE 
     COLLEGE BOOKSELLERS, LLC, BEALL’S, INC., BEST BUY CO., INC., 
   BOSCOVS, INC., BROOKSHIRE GROCERY COMPANY, BUC‐EE’S LTD, 
    THE BUCKLE, INC., THE CHILDRENS PLACE RETAIL STORES, INC., 
 COBORNS INCORPORATED, CRACKER BARREL OLD COUNTRY STORE, 
 INC., D’AGOSTINO SUPERMARKETS, INC., DAVIDS BRIDAL, INC., DBD, 
INC., DAVIDS BRIDAL CANADA INC., DILLARD’S, INC., DRURY HOTELS 
    COMPANY, LLC, EXPRESS LLC, FLEET AND FARM OF GREEN BAY, 
  FLEET WHOLESALE SUPPLY CO. INC., FOOT LOCKER, INC., THE GAP, 
   INC., HMSHOST CORPORATION, IKEA NORTH AMERICA SERVICES, 
       LLC, KWIK TRIP, INC., LOWE’S COMPANIES, INC., MARATHON 
       PETROLEUM COMPANY LP, MARTIN’S SUPER MARKETS, INC., 
   MICHAELS STORES, INC., MILLS E‐COMMERCE ENTERPRISES, INC., 
         MILLS FLEET FARM, INC., MILLS MOTOR, INC., MILLS AUTO 
          ENTERPRISES, INC., WILLMAR MOTORS, LLC, MILLS AUTO 
   ENTERPRISES, INC., MILLS AUTO CENTER, INC., BRAINERD LIVELY 
    AUTO, LLC, FLEET AND FARM OF MENOMONIE, INC., FLEET AND 
 FARM OF MANITOWOC, INC., FLEET AND FARM OF PLYMOUTH, INC., 
 FLEET AND FARM SUPPLY CO. OF WEST BEND, INC., FLEET AND FARM 
  OF WAUPACA, INC., FLEET WHOLESALE SUPPLY OF FERGUS FALLS, 
         INC., FLEET AND FARM OF ALEXANDRIA, INC., NATIONAL 
     ASSOCIATION OF CONVENIENCE STORES, NATIONAL GROCERS 
   ASSOCIATION, NATIONAL RESTAURANT ASSOCIATION, OFFICIAL 
 PAYMENTS CORPORATION, PACIFIC SUNWEAR OF CALIFORNIA, INC., 
      P.C. RICHARD & SON, INC., PANDA RESTAURANT GROUP, INC., 
     PETSMART, INC., RACETRAC PETROLEUM, INC., RECREATIONAL 
     EQUIPMENT, INC., REPUBLIC SERVICES, INC., RETAIL INDUSTRY 
        LEADERS ASSOCIATION, SEARS HOLDINGS CORPORATION, 



                                2 
       SPEEDWAY LLC, STEIN MART, INC., SWAROVSKI U.S. HOLDING 
    LIMITED, WAL‐MART STORES INC., WHOLE FOODS MARKET GROUP, 
      INC., WHOLE FOODS MARKET CALIFORNIA, INC., MRS. GOOCH’S 
    NATURAL FOOD MARKETS, INC., WHOLE FOOD COMPANY, WHOLE 
     FOODS MARKET PACIFIC NORTHWEST, INC., WFM‐WO, INC., WFM 
     NORTHERN NEVADA, INC., WFM HAWAII, INC., WFM SOUTHERN 
        NEVADA, INC., WHOLE FOODS MARKET, ROCKY MOUNTAIN/ 
    SOUTHWEST, L.P., THE WILLIAM CARTER COMPANY, YUM! BRANDS, 
                     INC., SOUTHWEST AIRLINES CO. 
                                    
                                                Movants. 
 
                                   ______________ 
 
Before: 
                   WINTER, WESLEY, and DRONEY, Circuit Judges. 
                                        
                               ______________ 
         
       Appeal from a decision of the United States District Court for the Eastern 
District of New York (Garaufis, J.) dated February 19, 2015, finding that 
American Express (“Amex”) unreasonably restrained trade by entering into 
agreements containing nondiscriminatory provisions (“NDPs”) barring 
merchants from (1) offering cardholders any discounts or nonmonetary 
incentives to use cards that are less costly for merchants to accept, (2) expressing 
preferences for any card, or (3) disclosing information about the costs to 
merchants of different cards.  The District Court held Amex liable for violating 
§ 1 of the Sherman Act, 15 U.S.C. § 1, and enjoined Amex from enforcing its 
NDPs.  We find that without evidence of the NDPs’ net effect on both merchants 
and cardholders, the District Court could not have properly concluded that the 
NDPs unreasonably restrain trade in violation of § 1.  We therefore REVERSE. 
                              
                            EVAN R. CHESLER, Cravath, Swaine & Moore LLP, New 
                                 York, NY (Peter T. Barbur, Kevin J. Orsini, Cravath,  
                                 Swaine & Moore LLP; Donald L. Flexner, Philip C. 
                                 Korologos, Eric J. Brenner, Boies, Schiller & Flexner 



                                           3 
                        LLP, on the brief), for Defendants‐Appellants American 
                        Express Company and American Express Travel Related 
                        Services Company, Inc. 
                         
                   NICKOLAI G. LEVIN, Attorney, U.S. Department of Justice, 
                        Antitrust Division, Washington, D.C. (Sonia K. 
                        Pffaffenroth, Deputy Assistant Attorney General, Craig 
                        W. Conrath, Mark H. Hamer, Andrew J. Ewalt, Kristen 
                        C. Limarzi, Robert B. Nicholson, James J. Fredricks, 
                        Daniel E. Haar, Attorneys, U.S. Department of Justice, 
                        Antitrust Division; Mike DeWine, Ohio Attorney 
                        General, Mitchell L. Gentile, Assistant Ohio Attorney 
                        General, on the brief), for Plaintiffs‐Appellees the United 
                        States, et al. 
                         
                                 ______________ 
                                          
WESLEY, Circuit Judge: 

      Defendants‐Appellants American Express Company and American 

Express Travel Related Services Company, Inc. (collectively, “American Express” 

or “Amex”) appeal from a decision of the United States District Court for the 

Eastern District of New York (Garaufis, J.) dated February 19, 2015, finding that 

Amex unreasonably restrained trade in violation of § 1 of the Sherman Act, 15 

U.S.C. § 1, by entering into agreements containing nondiscriminatory provisions 

(“NDPs”) barring merchants from (1) offering customers any discounts or 

nonmonetary incentives to use credit cards less costly for merchants to accept, (2) 

expressing preferences for any card, or (3) disclosing information about the costs 



                                         4 
of different cards to merchants who accept them.  See United States v. Am. Express 

Co., 88 F. Supp. 3d 143 (E.D.N.Y. 2015).  In addition to holding Amex liable for 

violating § 1, the District Court permanently enjoined Amex from enforcing its 

NDPs.  See Order Entering Permanent Injunction as to the American Express 

Defs., United States v. Am. Express Co., No. 10‐cv‐4496 (NGG)(RER), 2015 WL 

1966362 (E.D.N.Y. Apr. 30, 2015), ECF No. 683. 

         For the reasons that follow, we REVERSE and REMAND with instructions 

to enter judgment in favor of Amex. 

    I.      BACKGROUND 

         A. Credit‐Card Industry–A General Overview   

         Since its inception in the 1950s, the credit‐card industry has generated 

untold efficiencies to travel, retail sales, and the purchase of goods and services 

by millions of United States consumers.1  Every card transaction necessarily 

involves a multitude of economic acts and actors.  The end users—the cardholder 

and a merchant—rely on those acts and actors to provide essential, 



1 This opinion pertains exclusively to credit cards.  Though Amex argued before the 
District Court that the relevant market should include debit cards and other alternative 
payment types as well as a proposed submarket comprising payment‐card services 
provided to travel and entertainment (“T & E”) merchants, Amex has abandoned this 
argument on appeal. 



                                            5 
interdependent services.  Take, for example, a cardholder who pulls into a gas 

station to refuel her car.  The cardholder takes out her credit card—for which she 

pays an annual fee while also receiving frequent flyer miles on her favorite 

airline for every dollar spent—inserts the card into the credit‐card slot on the gas 

pump, and fills her tank with gas.  Her credit card is immediately charged for the 

transaction, and the station owner receives payment quickly—minus a fee.   

      The simple transaction of gassing up a car by use of a credit card is 

enabled by a complex industry involving various commercial structures 

performing various essential functions.  Responsibility for issuing cards and 

paying retailers for sales using them, extending credit to the cardholders, and 

collecting amounts due from them can be vested in one firm or in a multiplicity 

of firms engaged in a division of specified functions and connected in a network 

by contractual arrangements.   

      Retailers will not accept credit‐card purchases without a guarantee of 

quick reimbursement.  Returning to the customer at the gas pump, it would limit 

credit‐card use if the gas station had to have a reimbursement contract with the 

particular entity that issued the card to the car owner.  The establishment of an 

umbrella network of individual firms–usually banks–that both issue cards and 




                                         6 
contract with merchants allows the gas buyer to have a card issued by Bank A, 

while the gas station has a reimbursement contract with Bank B.  Bank A and 

Bank B in turn have an arrangement in which Bank A reimburses Bank B for the 

purchase of gas and bills the consumer.  In the lingo of the industry, Bank A is 

the issuer and Bank B is the acquirer.2  Typically, banks in the network both issue 

and acquire, and consumers need only find a retailer that accepts a card owned 

by the consumer and not worry about whether the retailer deals with the card 

issuer.   

       From the cardholders’ perspective, many cardholders may find 

convenience in carrying and using more than one card.  Cards come with 

varying fees and offer benefits with different values to different consumers.  

Some cards offer airline miles, others points towards hotel stays or cash back 

rewards while others offer both rewards benefits and enhanced security.  

       The benefits of a particular card to a consumer are also largely affected by 

its acceptability among those who sell goods or services to consumers.  

Widespread acceptance of a card among sellers in turn depends heavily upon 

widespread acceptance among the consumers targeted by each seller.  Retail 

2 Almost all credit‐card companies employ umbrella networks.  As the reader will soon 
see, Amex is the exception. 


                                          7 
sellers get the benefits not only of increased trade because of consumer 

convenience, but also of not having to choose between limited cash‐only sales 

and extending credit to consumers.  Extensions of credit are administratively 

costly and commercially risky.  However, sellers must cover some of the costs of 

a credit card’s attracting customers, including efforts to build the prestige 

attached to certain cards, carrying out all the tasks of extending credit, and 

bearing responsibility for the risks of extending credit to individual consumers.   

       In the end, both the credit‐card industry and those who sell goods and 

services target the same group of consumers, albeit in the guise, respectively, of 

cardholders and purchasers of goods and services.   

       B.  The “Two‐Sided Market” 

       The functions provided by the credit‐card industry are highly 

interdependent and, at the cardholder/merchant‐acceptance level, result in what 

has been called a “two‐sided market.”3  The cardholder and the merchant both 



3 See Lapo Filistrucchi et al., Market Definition in Two‐Sided Markets: Theory and Practice 5 
(Tilburg Law School Legal Studies Research Paper Series No. 09/2013), available at 
http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2240850 (hereinafter Filistrucchi et 
al. (2013)); David S. Evans, The Antitrust Economics of Multi‐Sided Platform Markets, 20 
YALE J. ON REG. 325, 328 (2003).  Two‐sided markets were first clearly identified in the 
early 2000s by economists Jean‐Charles Rochet and Jean Tirole, a 2014 Nobel laureate.  
Rochet and Tirole formally defined the concept as follows: 



                                              8 
depend upon widespread acceptance of a card.4  That is, cardholders benefit 

from holding a card only if that card is accepted by a wide range of merchants, 

and merchants benefit from accepting a card only if a sufficient number of 

cardholders use it.5   

      The interdependency that causes price changes on one side can result in 

demand changes on the other side.6  If a merchant finds that a network’s fees to 

accept a particular card exceed the benefit that the merchant gains by accepting 

that card, then the merchant likely will choose not to accept the card.  On the 

other side, if a cardholder finds that too few merchants accept a particular card, 

      [A]  market  is  two‐sided  if  the  platform  can  affect  the  volume  of 
      transactions by charging more to one side of the market and reducing the 
      price paid by the other side by an equal amount; in other words, the price 
      structure matters,  and  platforms  must  design  it  so  as  to  bring  both  sides 
      on board.  
Jean‐Charles Rochet & Jean Tirole, Two‐Sided Markets: A Progress Report, 37 RAND J. 
ECON. 645, 664–65 (2006). 
4 See Jean‐Charles Rochet & Jean Tirole, An Economic Analysis of the Determination of 
Interchange Fees in Payment Card Systems, 2 REV. NETWORK ECON. 69, 71 (2003), available at 
https://www.researchgate.net/publication/24049673_An_Economic_Analysis_of_the_De
termination_of_Interchange_Fees_in_Payment_Card_Systems.   
5 See id. at 72; see also Benjamin Klein et al., Competition in Two‐Sided Markets: The 
Antitrust Economics of Payment Card Interchange Fees, 73 ANTITRUST L.J. 571, 580 (2006) 
(hereinafter Klein et al. (2006)) (“[T]he value of a payment system to consumers 
increases with the number of merchants that accept the card and the value of a payment 
system to merchants increases with consumer use of the card.”). 
6 See David S. Evans & Michael Noel, Defining Antitrust Markets When Firms Operate Two‐
Sided Platforms, 2005 COLUM. BUS. L. REV. 667, 695 (2005). 



                                               9 
then the cardholder likely will not want to use that card in the first place.  

Accordingly, in order to succeed, a credit‐card network must “find an effective 

method for balancing the prices on the two sides of the market.”7  This can be a 

difficult task since cardholders’ and merchants’ respective interests are often in 

tension: merchants prefer lower network fees, but cardholders desire better 

services, benefits, and rewards that are ultimately funded by those fees. 

           To balance the two sides of its platform, a two‐sided market typically 

charges different prices that reflect the unique demands of the consumers on 

each side.8  Within the credit‐card industry, cardholders are generally less willing 

to pay to use a certain card than merchants are to accept that same card, and thus 

a network may charge its cardholders a lower fee than it charges merchants.9  

Because merchants care about card usage while cardholders care about card 




7    Rochet & Tirole, Interchange Fees, supra note 4, at 72.   
8    See id. at 73. 
9 See Klein et al., supra note 5, at 573–74 (explaining that merchants typically bear a 
larger fraction of the total costs of a payment‐card system than do cardholders “not due 
to payment card system market power over merchants, but because demand sensitivity 
generally is much greater on the cardholder side of the market than on the merchant 
side of the market”).   



                                                  10 
acceptance, it may even make sense for a network to charge only merchants for 

usage while charging cardholders only for access to the card in the first place. 10  

       C. Historical Development of the Credit‐Card Industry 

       The modern payment‐card industry began in 1949 with the “Diner’s 

Club,” a joint venture between two individuals who used a small sum of start‐up 

capital to register fourteen New York restaurants for participation.11  Diner’s 

Club initially charged participating restaurants seven percent of the total tab and 

gave cards away to diners for free.  This model was so successful that by its first 

anniversary, Diner’s Club boasted a membership of over 330 U.S. restaurants, 

hotels, and nightclubs.  At that point, though it had begun charging a 

membership fee to its 42,000 cardholders, Diner’s Club was earning over three 

quarters of its revenue from the merchant side of its platform. 


10 See Evans & Noel, supra note 6, at 682; see also id. at 668 (“Empirical surveys of 
industries based on [two‐sided platforms] find many examples of prices that are low, or 
even negative, so that customers on one side are incentivized to participate in the 
platform.”). 
11 See David S. Evans, Some Empirical Aspects of Multi‐Sided Platform Industries, 2 REV. 
NETWORK ECON. 191 (2003), reprinted in Davis S. Evans & Richard Schmalensee, The 
Industrial Organization of Markets with Two‐Sided Platforms, COMPETITION POLICY 
INTERNATIONAL (Spring 2007), reprinted in PLATFORM ECONOMICS: ESSAYS ON MULTI‐
SIDED BUSINESSES 1, 282 (David S. Evans ed. 2011).  Prior to 1950, payment cards were 
issued only by retailers for use in their stores.  Then and now, these “store cards” 
operate as one‐sided markets because they are distributed to only a single set of 
consumers: cardholders.  See id. at 283. 



                                            11 
           Amex, which had long been a major player in the travel and entertainment 

(“T & E”) business, entered the payment‐card industry in the early 1950s already 

having acquired consumers on both sides of the platform.12  Thanks to this 

established position, Amex was initially able to set its cardholder fee higher than 

the Diner’s Club cardholder fee and thereby cultivate a prestigious, upscale 

image of “exclusiv[ity].”13  Amex then attracted merchants by setting its 

merchant fee slightly lower than the contemporary Diner’s Club merchant fees.14 

           Despite Amex’s initial success in getting both sides on board its platform, 

it had no previous experience extending credit and thus struggled for some time 

to become profitable.15  In the early 1960s, Amex was able to alleviate this 




12 Amex originally formed in 1850 as an express mail company.  See David S. Evans & 
Richard Schmalensee, More than Money, in PAYING WITH PLASTIC (3d ed. 2012), reprinted 
in PLATFORM ECONOMICS, supra note 11, at 282, 285–86. 
13    Evans, Empirical Aspects, supra note 11, at 42–43 (internal quotation marks omitted).   
14    See id. at 42–43. 
  See Evans & Schmalensee, More than Money, supra note 11, at 286.  Relying on the 
15

parties’ written submissions and expert testimony offered at trial, the District Court 
explained the basics of credit as follows: 
           Credit  cards  enable  cardholders  to  make  purchases  at  participating 
           merchants by accessing a line of credit extended to the cardholder by the 
           issuer of that card.  Cardholders are invoiced for purchases typically once 
           per month and often have a grace period during which payment may be 
           made.  The delay between a purchase event and the cardholder’s deadline 
           for  paying  the  bill  on  which  that  purchase  appears  is  referred  to  as  the 


                                                    12 
problem by increasing cardholder fees and pressuring cardholders to make 

timely payments.16  Amex first turned a profit in 1962 and by 1966 was the 

volume leader in the payment‐card industry.17 

           In the meantime, Visa and MasterCard entered the market, opting to 

pursue slightly different pricing strategies than any of the payment‐card 

companies that came before.  The predecessors of Visa, MasterCard, and other 

similar networks entered the market in the mid‐1960s as banking cooperatives 

that collaborated on a card brand to pool the merchants that individual member 

banks of the cooperative had signed up on their respective cards.18  Following 

several years of nationwide experimentation with various types of cooperative 

card systems, the enactment of federal usury laws, and numerous antitrust 

lawsuits against the new payment‐card associations, Visa and MasterCard 




           “float,” and it enables cardholders to temporarily defer payment on their 
           purchases at no additional cost (i.e., without paying interest). 
Am. Express Co., 88 F. Supp. 3d at 153 (citations omitted). 
16    See Evans & Schmalensee, More than Money, supra note 11, at 286–87.    
17    See id. at 288. 
  See David S. Evans & Richard Schmalensee, Interchange Fees and Their Regulation (May 
18

2005), reprinted in PLATFORM ECONOMICS, supra note 11, at 314, 325. 



                                               13 
emerged as the two national associations that “[j]ust about every bank in the card 

field” became “convinced” they must join.19 

          D. Credit Cards Today20 

          Credit‐card transaction volume in the United States is shared primarily by 

four networks: Visa (45%), American Express (26.4%), MasterCard (23.3%), and 

Discover (5.3%).21  Visa and MasterCard operate cooperative or “open‐loop” 

systems that involve as many as five distinct actors, including the network, 

cardholder, merchant, issuer, and acquirer.22  On one side of the platform, the 

issuer acts as an intermediary between the network and the cardholder.  On the 

other side of the platform, the acquirer typically acts as an intermediary between 

the network and the merchant.  The issuer and acquirer are typically banks. 

          When a cardholder uses his or her card to make a purchase, the transaction 

information is sent immediately to the acquirer, who discharges the cardholder’s 


  Evans & Schmalensee, More than Money, supra note 11, at 290 (internal quotation 
19

marks omitted). 
20
   The facts in this and the following sections are drawn largely from the District Court’s 
Findings of Fact, much of which was taken from the parties’ Joint Statement of 
Undisputed Fact, see Parties’ Stipulated Statements of Fact, Am. Express Co., No. 10‐cv‐
4496 (NGG)(RER) (filed June 6, 2014), ECF No. 447‐1 (hereinafter “Jt. Stmt.”), and none 
of which are in dispute.
21 The parties stipulated that these percentage figures were accurate as of 2013.   


22    For a graphical depiction of this system, see infra Addendum Figure 1. 



                                              14 
obligations by paying the merchant the funds owed on the transaction.  As the 

price for handling this transaction, the acquirer charges the merchant a 

merchant‐discount fee.  The amount of the merchant‐discount fee is determined 

in large part by the interchange fee, which is paid by the acquirer to the issuer as 

the price for handling its transactions with the cardholder.23  The optimal 

interchange fee depends on several factors, including “the split of total costs 

between issuer and acquirer, the demand elasticities for both types of users, and 

the intensity of competition in both the issuing and acquiring markets.”24  

          The merchant discount is typically a percentage discount rate multiplied 

by the purchase price.   The bulk of the merchant discount is the interchange fee, 

the rate of which varies according to (1) the merchant’s industry, and (2) the 

cardholder’s chosen card product.  Because Visa and MasterCard use 

interchange fees to fund cardholder rewards, such as cash back or airline miles, 

high rewards cards are generally subject to higher interchange rates and thus 

cost more for merchants to accept.  Visa and MasterCard do not directly set the 

interchange fee, but “they influence these prices by implementing interchange 


  For a diagram outlining the allocation of fees between the parties involved in this 
23

system, see infra Addendum Figure 2. 
24    Rochet & Tirole, Interchange Fees, supra note 4, at 75 (emphases omitted). 



                                                15 
fees that flow from the acquiring bank (where the merchant’s account is credited) 

to the card‐issuing bank (where the consumer’s account is debited).”25 

           In contrast to Visa and MasterCard, Amex is a proprietary network that 

operates a “closed‐loop” system.  Within this closed loop, Amex acts not only as 

the middleman network but also as both the issuer and acquirer for the vast 

majority of transactions involving its cards.26   Therefore, in most cases,27 Amex 

maintains direct relationships with both its cardholders and merchants by 

“provid[ing] issuing services to cardholders, acquiring and processing services to 

merchants, and network services to both sides of the platform in order to 

facilitate the use and acceptance of its payment cards.”28  Special App. 16.  The 

Amex system is sometimes referred to as a “three‐party” system because the 

network (i.e., Amex itself) serves as the only intermediary between the 

cardholder and merchant.   




25    Klein et al., supra note 5, at 572. 
26    For a graphical depiction of this system, see infra Addendum Figure 3. 
  Amex occasionally uses third‐party banks as issuers.  At the present time, nine third‐
27

party banks issue Amex cards, accounting for roughly one percent of Amex’s total U.S. 
charge volume per year.   
  For a diagram outlining the allocation of fees between the parties involved in this 
28

system, see infra Addendum Figure 2. 



                                              16 
           Within its closed‐loop system, Amex directly sets the interchange fee so as 

to maximize profit.29  Setting the interchange fee also allows Amex to set the 

accompanying merchant‐discount fee and cardholder benefits directly.30 Amex 

charges a single discount rate for all Amex card products, meaning that 

regardless of whether a cardholder uses Amex’s highest rewards card or its 

lowest, the merchant still must pay the same fee in order to accept the Amex 

card.  

           Unlike Visa and MasterCard, which run “lend‐centric” models deriving 

more than half their revenues from interest charged to cardholders for unpaid 

balances on the cardholder’s charges for a given billing period, Amex runs a 

“spend‐centric” model whose revenues are primarily dependent on merchant‐

discount fees.  This model is critical to Amex’s merchant value proposition, 

which is that merchants who accept Amex gain access to “marquee” cardholders 

who tend to spend more on both an annual and per‐transaction basis than 

customers using alternative payment methods.31  Amex’s model is also critical to 


29    Rochet & Tirole, Interchange Fees, supra note 4, at 72. 
30    See Klein et al., supra note 5, at 590–91. 
  “Marquee buyers” are defined as certain customers on one side of a two‐sided market 
31

who are “extremely valuable to customers on the other side of the market.”  Evans, 
Empirical Aspects, supra note 11, at 37.  The existence of marquee buyers “tends to reduce 


                                                    17 
its cardholder value proposition, which features a robust rewards program and 

numerous other benefits, including customer service, fraud protection, and 

purchase and return protection.   

           Both merchants and cardholders engage in “multihoming,” meaning that 

both cardholders and merchants may choose to use or accept several different 

cards.32  Multihoming tends to lower prices by functioning essentially as an 

availability of substitutes.33  This downward pricing pressure “is not entirely a 

free lunch” for all consumers, however, because increased multihoming on one 

side of the platform allows the card network to charge more to consumers on the 

other side, for whom fewer substitutes might be available.34  A cardholder often 

has more choices of payment method than a merchant has the ability to accept, 

and thus the cardholder may simply opt not to own cards that charge 

membership fees or offer relatively few cardholder benefits.  Largely due to 



the price to all buyers and increase[] it to sellers.”  Id. (identifying Amex as an example 
of a company that benefits from marquee buyers insofar as these buyers allow Amex 
“to charge a relatively high merchant discount as compared to other card brands, 
especially for their corporate card, because merchants view[] the American Express 
business clientele as extremely attractive.”). 
32    See Evans & Noel, supra note 6, at 690. 
33    See Evans, Antitrust Economics, supra note 5, at 346. 
34    Id. at 347. 



                                                 18 
multihoming, not all merchants or all cardholders use all payment‐card 

networks.  Approximately three million of the total nine million U.S. merchant 

locations that accept credit cards—that is, roughly one out of every three—do not 

accept Amex cards.   

      E. Competition Within The Credit‐Card Industry     

      The credit‐card industry continues to be characterized by formidable 

barriers to entry.  These barriers arise because of the nature of the industry and 

the requirements a network must fulfill before entering it.  A network in the 

credit‐card industry must be prepared to issue huge amounts of credit, and thus 

the network itself must have access to huge amounts of money.  The network’s 

credit must of course be rock solid because merchants will not deal with an 

issuer without absolute certainty that the issuer will meet its obligations.  As the 

District Court recognized, potential new entrants also face a “chicken and egg 

problem” wherein “a firm attempting entry into the [payment‐card] network 

market would struggle to convince merchants to join a network without a 

significant population of cardholders and, in turn, would also struggle to 

convince cardholders to carry a card associated with a network that is accepted 

at few merchants.”  Am. Express Co., 88 F. Supp. 3d at 190. 




                                         19 
       Throughout the 1960s and 1970s, Visa, MasterCard, and Amex competed 

fiercely with one another for consumers on both sides of their platforms.35  Amex 

sought to keep up with Visa and MasterCard by expanding outward from the T 

& E market to include “everyday spend” merchants such as gas stations, 

supermarkets, and pharmacies.  It also sought to increase both its merchant and 

cardholder value propositions by introducing its membership‐rewards program 

for cardholders and developing new technologies to better leverage the 

advantages of its closed‐loop system for merchants.36   

       In the 1980s, this competition led Visa and MasterCard to adopt 

exclusionary rules preventing member institutions from issuing card products on 

the Amex or Discover networks.37  Visa and MasterCard also ran campaigns 

highlighting Amex’s smaller merchant‐acceptance network, consumers’ resulting 



  Diner’s Club floundered during this time, in part because it failed to keep up with 
35

newly emerging competition from the bank card associations.  Today, Diner’s Club has 
shrunk to almost nothing in the United States.  See Evans & Schmalensee, More than 
Money, supra note 11, at 287.  
  The District Court found that “[b]y retaining end‐to‐end control of all spending data 
36

on its network, American Express is able to sell its merchants information on and 
analysis of its cardholders’ spending behaviors, allowing the merchant to engage in 
more effective targeted marketing or identify new locations for geographic expansion, 
among other applications.”  Am. Express Co., 88 F. Supp. 3d at 159. 
  These exclusionary rules were the subject of the litigation in United States v. Visa 
37

U.S.A., Inc., 344 F.3d 229 (2d Cir. 2003).  


                                             20 
perceptions of the utility and value of Amex’s card products, and Amex’s higher 

merchant‐discount rates.  These campaigns, which included the “It’s Everywhere 

You Want To Be” and “We Prefer Visa” initiatives, were remarkably effective, 

leading Amex’s overall share of payment‐card charge volume to dip from about 

25% in 1990 to 20% in 1995.    

      Amex responded to Visa’s and MasterCard’s exclusionary rules and 

campaigns by strengthening contractual restraints designed to control how 

merchants treat Amex cardholders at the point of sale.  These restraints, known 

as non‐discriminatory provisions (“NDPs”), had existed in Amex’s card‐

acceptance agreements in some form or another since the 1950s, but Amex 

tightened them considerably in the late 1980s and early 1990s to ensure that 

merchants could not state a preference for any payment‐card network other than 

Amex.   

      Amex’s standard NDPs are contained in section 3.2 of Amex’s Merchant 

Regulations.  The NDPs provide that a merchant who accepts Amex cards may 

not engage in the following behaviors: 

            indicate or imply that [it] prefer[s], directly or indirectly, any 
             Other Payment Products over [Amex’s] Card, 
       
            try to dissuade Cardmembers from using the Card, 



                                          21 
       
           criticize  or  mischaracterize  the  Card  or  any  of  [Amex’s] 
            services or programs, 
       
           try  to  persuade  or  prompt  Cardmembers  to  use  any  Other 
            Payment  Products  or  any  other  method  of  payment  (e.g., 
            payment by check), 
       
           impose  any  restrictions,  conditions,  disadvantages  or  fees 
            when the Card is accepted that are not imposed equally on all 
            Other Payment Products, except for electronic funds transfer, 
            or cash and check,38 
       
           engage  in  activities  that  harm  [Amex’s]  business  or  the 
            American Express Brand (or both), or 
       
           promote  any  Other  Payment  Products  (except  [the 
            merchant’s]  own  private  label  card  that  [it]  issue[s]  for  use 
            solely  at  [the  merchant’s]  Establishments)  more  actively  than 
            [it] promote[s] [Amex’s] Card. 
 




38 In accordance with the Durbin Amendment, Amex’s NDPs do not prevent merchants 
from offering discounts or otherwise steering customers to use cash, check, debit, or 
automated clearing house (“ACH”) transfers.  Plaintiffs in this litigation have not 
challenged the NDPs insofar as they prohibit merchants from imposing fees when 
accepting Amex cards that are not “imposed equally on all Other Payment Products,” 
nor have Plaintiffs challenged the NDPs to the extent that they prohibit merchants from 
“mischaracteriz[ing]” the Card or “engag[ing] in activities that harm [Amex’s] business 
or the American Express Brand (or both).”  See Am. Compl. ¶ 28, ECF Dkt. No. 53 
(quoting Amex’s Standard NDPs). 



                                           22 
App. 923.  Amex actively monitors for non‐compliance with its NDPs via 

oversight of the merchant’s client manager at Amex and the merchant’s charge 

volume, random on‐site visits, and cardholder complaints and reports.39   

       Amex designs its NDPs to curb merchant steering and thus preserve what 

it refers to as “welcome acceptance,” a term describing cardholders’ enjoyment of 

“a frictionless and consistent point‐of‐sale experience when using their American 

Express cards.”  Am. Express Co., 88 F. Supp. 3d at 225 (internal quotation marks 

omitted).  Although merchants across various industries regularly try to “steer” 

their customers toward certain purchasing decisions via strategic product 

placement, discounts, and other deals, steering within the credit‐card industry 

can be harmful insofar as it interferes with a network’s ability to balance its two‐

sided net price.  Accordingly, Amex’s NDPs (and other networks’ similar 

restraints) aim to increase cardholders’ certainty as to whether its cards will be 

accepted and on what terms.  Certainty that Amex cards will be accepted makes 




39 Not all merchants are bound by Amex’s standard NDPs.  Certain merchants, 
including Sears, Crate & Barrel, Home Depot, and Hilton Hotels & Resorts, have 
negotiated the right to steer toward their private label or co‐brand cards.  Even these 
merchants, however, remain subject to restrictions on whether and how they can 
influence a customer’s payment‐card choice at the point of sale. 



                                            23 
the network more attractive to cardholders—and, in turn, cardholders’ use of the 

Amex network makes its cards more attractive for merchants to accept.   

       F. Procedural History of This Case 

       On October 4, 2010, the United States Government and seventeen Plaintiff 

States (collectively, “Plaintiffs”) sued Amex, Visa, and MasterCard for 

unreasonably restraining trade in violation of § 1.40  Plaintiffs alleged in their 

complaint that absent the anti‐steering provisions contained in each networks’ 

respective merchant agreements—including Amex’s NDPs—merchants would 

be able to use steering “at the point of sale to foster competition on price and 

terms among sellers of network services” by encouraging customers to use less 

expensive or otherwise preferred cards.  App. 136.  The complaint alleged further 

that Amex, Visa, and MasterCard used anti‐steering provisions to suppress 

interbrand competition by blocking competition from rival networks and 

removing incentives for networks to reduce card fees.  See App. 128, 148–49.   

       In 2011, Visa and MasterCard entered into consent judgments and 

voluntarily rescinded their anti‐steering provisions.  Amex, however, proceeded 

  The seventeen states are Maryland, Missouri, Vermont, Utah, Arizona, New 
40

Hampshire, Connecticut, Iowa, Michigan, Ohio, Texas, Illinois, Tennessee, Montana, 
Nebraska, Idaho, and Rhode Island.  Though Hawaii was originally an eighteenth 
Plaintiff State, it stipulated to the dismissal of its claims without prejudice before trial.   



                                               24 
to a seven‐week bench trial in the United States District Court for the Eastern 

District of New York in the summer of 2014.  After trial, the District Court 

concluded that Plaintiffs had “shown by the preponderance of the evidence that 

Amex’s NDPs violate the U.S. antitrust laws” and that “[Amex’s] NDPs create an 

environment in which there is nothing to offset credit‐card networks’ 

incentives—including American Express’s incentive—to charge merchants 

inflated prices for their services.”  Am. Express Co., 88 F. Supp. 3d at 150.  In 

reaching this conclusion, the District Court made the following findings: 

      1) Relevant Market:  A payment‐card network sits at the center of a 
         two‐sided  platform  that  “comprises  at  least  two  separate,  yet 
         deeply interrelated, markets: a market for card issuance, in which 
         Amex  and  Discover  compete  with  thousands  of  Visa‐  and 
         MasterCard‐issuing  banks;  and  a  network  services  market,  in 
         which  Visa,  Mastercard,  Amex,  and  Discover  compete  to  sell 
         acceptance services.”  Id. at 151.  Despite the two‐sided nature of 
         the platform, however, the relevant market for antitrust analysis 
         in this case is only the market for “network services.”  Id. (citing 
         United States v. Visa USA, Inc., 344 F.3d 229 (2d Cir. 2003)). 
          
      2) Market  Power:    “American  Express  possesses  sufficient  market 
         power  in  the  network  services  market  to  harm  competition,  as 
         evidenced  by  its  significant  market  share,  the  market’s  highly 
         concentrated nature and high barriers to entry, and the insistence 
         of Defendants’ cardholder base on using their American Express 
         cards—insistence  that  prevents  most  merchants  from  dropping 
         acceptance of American Express when faced with price increases 
         or similar conduct.”  Id. 
 



                                          25 
         3) Anticompetitive  Effects:    “Plaintiffs  have  proven  that  American 
            Express’s  NDPs  have  caused  actual  anticompetitive  effects  on 
            interbrand  competition.    By  preventing  merchants  from  steering 
            additional  charge  volume  to  their  least  expensive  network,  for 
            example,  the  NDPs  short‐circuit  the  ordinary  price‐setting 
            mechanism  in  the  network  services  market  by  removing  the 
            competitive  ‘reward’  for  networks  offering  merchants  a  lower 
            price  for  acceptance  services.    The  result  is  an  absence  of  price 
            competition  among  American  Express  and  its  rival  networks.”  
            Id. 
 
In conjunction with its liability determination, the District Court permanently 

enjoined Amex from enforcing its NDPs for a period of ten years.   

         Amex timely appealed. 

   II.      DISCUSSION 

         On appeal from a bench trial, this Court reviews a district court’s findings 

of fact for clear error and its conclusions of law de novo.  Beck Chevrolet Co. v. Gen. 

Motors LLC, 787 F.3d 663, 672 (2d Cir. 2015).  “The application of law to 

undisputed facts is also subject to de novo review.”  Id. (citing Deegan v. City of 

Ithaca, 444 F.3d 135, 141 (2d Cir. 2006)).  A finding of fact is clearly erroneous 

when, “although there is evidence to support it, the reviewing court on the entire 

evidence is left with the definite and firm conviction that a mistake has been 

committed.”  Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985) 

(internal quotation marks omitted).   



                                               26 
      A. Governing Law 

      Section 1 of the Sherman Act prohibits “[e]very contract . . . in restraint of 

trade or commerce among the several States.”  15 U.S.C. § 1.  “To prove a § 1 

violation, a plaintiff must demonstrate: (1) a combination or some form of 

concerted action between at least two legally distinct economic entities that (2) 

unreasonably restrains trade.”  Geneva Pharms. Tech. Corp. v. Barr Labs. Inc., 386 

F.3d 485, 506 (2d Cir. 2004).  Though the Sherman Act could be read literally to 

strike down virtually every contract that exists, the Supreme Court has 

recognized repeatedly that “the Sherman Act was intended to prohibit only 

unreasonable restraints of trade.”  Nat’l Collegiate Athletic Ass’n v. Bd. of Regents of 

Univ. of Okla., 468 U.S. 85, 98 (1984) (emphasis added). 

      The Sherman Act aims to “protect[] competition as a whole in the relevant 

market, not the individual competitors within that market.”  Tops Mkts., Inc. v. 

Quality Mkts., Inc., 142 F.3d 90, 96 (2d Cir. 1998).  Disputes between business 

competitors thus are not the proper subjects of antitrust actions.  See Capital 

Imaging Assocs., P.C. v. Mohawk Valley Med. Assocs., Inc., 996 F.2d 537, 543 (2d Cir. 

1993).  This limitation, in addition to supporting judicial economy, is based on 

the antitrust principle that “[p]rocompetitive or efficiency‐enhancing aspects of 




                                            27 
practices that nominally violate the antitrust laws may cause serious harm to 

individuals, but this kind of harm is the essence of competition and should play 

no role in the definition of antitrust damages.” Atl. Richfield Co. v. USA Petroleum 

Co., 495 U.S. 328, 344 (1990) (internal quotation marks omitted). 

       To determine whether a practice unreasonably restrains trade in violation 

of the Sherman Act, courts apply one of two rules designed to provide guidance 

in forming judgments about the competitive significance of challenged restraints.  

See Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 885–87 (2007).  

Under the per se rule, certain practices, e.g., horizontal price‐fixing or market 

division with no purpose other than to limit competition, are entitled to a 

conclusive presumption of unreasonableness and thus considered per se illegal.  

See Bogan v. Hodgkins, 166 F.3d 509, 514 (2d Cir. 1999) (citing Arizona v. Maricopa 

Cty. Med. Soc’y, 457 U.S. 332, 344 (1982)).  All other practices are analyzed under 

the rule of reason.  See id.; see also Leegin, 551 U.S. at 885 (“The rule of reason is 

the accepted standard for testing whether a practice restrains trade in violation of 

§ 1.”). 

       “Agreements within the scope of § 1 may be either ‘horizontal,’ i.e., 

‘agreement[s] between competitors at the same level of the market structure,’ or 




                                           28 
‘vertical,’ i.e., ‘combinations of persons at different levels of the market structure, 

e.g., manufacturers and distributors.’”  Anderson News, L.L.C. v. Am. Media, Inc., 

680 F.3d 162, 182 (2d Cir. 2012) (quoting United States v. Topco Assocs., Inc., 405 

U.S. 596, 608 (1972)).  “Restraints imposed by agreement between competitors 

have traditionally been denominated as horizontal restraints, and those imposed 

by agreement between firms at different levels of distribution as vertical 

restraints.”  Bus. Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 730 (1988).  Vertical 

restraints “are generally judged under the rule of reason.”41  Anderson News, at 

183 (internal quotation marks omitted); see also Leegin, 551 U.S. at 907 (“Vertical 

price restraints are to be judged according to the rule of reason.”); Cont’l T.V., Inc. 

v. GTE Sylvania Inc., 433 U.S. 36, 59 (1977) (“When anticompetitive effects are 

shown to result from particular vertical restrictions they can be adequately 

policed under the rule of reason, the standard traditionally applied for the 

majority of anticompetitive practices challenged under [§] 1 of the Act.”).  




41 Though the Supreme Court once suggested in a footnote that vertical price restraints 
might warrant differential treatment under the law from vertical non‐price restraints, 
see Continental T.V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 51 n.18 (1977), it later clarified 
that there is “little economic justification” for any differential treatment, Leegin, 551 U.S. 
at 904.  Accordingly, both vertical price restraints and vertical non‐price restraints are 
analyzed under the rule of reason. 


                                               29 
       Courts apply the rule of reason using a three‐step burden‐shifting 

framework.  First, a plaintiff bears the initial burden of demonstrating that a 

defendant’s challenged behavior “had an actual adverse effect on competition as 

a whole in the relevant market.”  Capital Imaging, 996 F.2d at 543.  Examples of 

actual anticompetitive effects include reduced output, decreased quality, and 

supracompetitive pricing.  See Tops Mkts., 142 F.3d at 96; Capital Imaging, 996 F.2d 

at 546–47.   

       If the plaintiff cannot establish anticompetitive effects directly by showing 

an actual adverse effect on competition as a whole within the relevant market, he 

or she nevertheless may establish anticompetitive effects indirectly by showing 

that the defendant has “sufficient market power to cause an adverse effect on 

competition.”  Tops Mkts., 142 F.3d at 96; see also K.M.B. Warehouse Distribs., Inc. v. 

Walker Mfg. Co., 61 F.3d 123, 129 (2d Cir. 1995) (“‘[W]here the plaintiff is unable 

to demonstrate [an actual adverse effect on competition,] . . . it must at least 

establish that defendants possess the requisite market power’ and thus the 

capacity to inhibit competition market‐wide.” (quoting Capital Imaging, 996 F.2d 

at 546)).  Because “[m]arket power is but a ‘surrogate for detrimental effects,’” 

Tops Mkts., 142 F.3d at 96 (quoting FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 461 




                                          30 
(1986)), “[a] plaintiff seeking to use market power as a proxy for adverse effect 

must show market power, plus some other ground for believing that the 

challenged behavior could harm competition in the market, such as the inherent 

anticompetitive nature of the defendant’s behavior or the structure of the 

interbrand market,” id. at 97. 

      Once the plaintiff satisfies its initial burden to prove anticompetitive 

effects, the burden shifts to the defendant to offer evidence of any pro‐

competitive effects of the restraint at issue.  See Geneva Pharms., 386 F.3d at 507.  If 

the defendant can provide such proof, then “the burden shifts back to the 

plaintiff[] to prove that any legitimate competitive benefits offered by 

defendant[] could have been achieved through less restrictive means.”  Id. (citing 

Capital Imaging, 996 F.2d at 543).    

      Courts must be careful to avoid confusing healthy competition with the 

anticompetitive exercise of market power.  “Adverse” effects among different 

sellers “can actually enhance market‐wide competition by fostering vertical 

efficiency and maintaining the desired quality of a product.”  K.M.B., 61 F.3d at 

127–28.  Further, when output expands at the same time that prices increase, 

“rising prices are equally consistent with growing product demand” as with 




                                           31 
anticompetitive behavior.  Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 

509 U.S. 209, 237 (1993).  “Under these conditions, a [fact‐finder] may not infer 

competitive injury from price and output data absent some evidence that tends 

to prove that output was restricted or prices were above a competitive level.”  Id. 

      “Ultimately, it remains for the factfinder to weigh the harms and benefits 

of the challenged behavior.”  Capital Imaging, 996 F.2d at 543.  To prevail on a § 1 

claim, a plaintiff must show more than just an adverse effect on competition 

among different sellers of the same product.  See K.M.B., 61 F.3d at 127.  “The 

overarching standard is whether defendants’ actions diminish overall 

competition, and hence consumer welfare.”  Id. (emphasis added) (internal 

quotation marks omitted). 

      B. Analysis 

      At the outset, all parties and the District Court agree that Amex’s NDPs 

are a vertical restraint, meaning that they result from agreements setting terms 

between buyers and sellers.  See Appellant’s Br. at 2 (“The NDPs are non‐price 

vertical restraints that prevent merchants—which also function as distributors of 

Amex’s product—from reaping the benefits of accepting Amex cards while 

simultaneously damaging Amex’s brand and Amex’s relationship with its 




                                         32 
cardholders.”); Appellee’s Br. at 50 (“Amex’s NDPs are vertical restraints 

because Amex and the merchants are at ‘different levels of distribution,’ and 

because the imposition of Amex’s NDPs was not alleged to be the product of a 

‘horizontal’ agreement with any of its [credit‐card] network rivals.”); Am. Express 

Co., 88 F. Supp. 3d at 167 (“As non‐price vertical restraints between firms at 

different levels of production—namely, between the network and its merchant‐

consumers—American Express’s NDPs are properly analyzed under the rule of 

reason.”).42   

       We agree that the NDPs are a vertical restraint.  The challenged 

agreements are between Amex and merchants, rather than laterally among 

competing networks.  The Plaintiffs’ claim in this case is premised upon Amex’s 

use of NDPs as a condition of a merchant or provider accepting Amex cards from 

consumers purchasing the merchants’ goods or services; some merchants wish to 

attract Amex cardholders but then deal only on Visa’s and MasterCard’s terms.    




  Both the Plaintiffs and the District Court flagged alleged distinctions between the 
42

NDPs and other vertical restraints, see Am. Express Co., 88 F. Supp. 3d at 168; Appellee’s 
Br. at 50–51, in apparent attempts to recast the vertical restraints as horizontal.  We have 
never drawn this type of distinction between any varieties of vertical restraints and 
decline to do so here.  Moreover, because we apply the rule of reason to both vertical 
and horizontal restraints, see supra note 41 and accompanying text, we find that any 
such distinction is without meaningful difference to the antitrust analysis in this case. 


                                             33 
       Many vertical restraints by a product‐creator are imposed on market 

intermediaries to induce those dealing with the ultimate consumer to promote 

the particular product.  Resale price maintenance, for example, induces retailers 

to advertise or otherwise promote a product without fear that a firm without 

promotion expenses will undercut the price of the goods.  See Leegin, 551 U.S. at 

892–93.  Exclusive dealerships achieve a similar result.  It is primarily for this 

reason that legal and economic scholars often view vertical restraints as having 

procompetitive effects.43   

              1. Market Definition 

       The District Court’s definition of the relevant market in this case is fatal to 

its conclusion that Amex violated § 1.  The District Court concluded that 

Plaintiffs proved that Amex’s “NDPs have caused and continue to cause actual 

harm to competition in the network services market” by showing that the NDPs 

43 See, e.g., Richard A. Posner, Vertical Restraints and Antitrust Policy, 72 U. CHI. L. REV. 
229, 250 (2005) (“Another name for [loyalty] might be low transaction costs and 
customer inertia, which might be another name for economizing on transaction costs.”); 
Benjamin Klein, Andres V. Lerner, Kevin M. Murphy, Lacey L. Plache, Competition in 
Two‐Sided Markets: The Antitrust Economics of Payment Card Interchange Fees, 73 
ANTITRUST L.J. 571, 574 (2006) (“Letting merchants who have agreed to accept a 
payment card and display the payment system’s symbol decide which of the system’s 
cards to accept and which to reject would impose a significant cost on the payment 
system’s brand name by undermining consumer expectations of guaranteed acceptance. 
. . . Such demands would impose an externality on the entire payment card system, and 
eventually lead some merchants to drop acceptance of the payment system’s cards.”). 


                                             34 
“sever the essential link between the price and sales of network services by 

denying merchants the opportunity to influence their customers’ payment 

decisions and thereby shift spending to less expensive cards.”  Am. Express Co., 

88 F. Supp. 3d at 207.  In the District Court’s view, “the NDPs short‐circuit the 

ordinary price‐setting mechanism in the network services market by removing the 

competitive ‘reward’ for networks offering merchants a lower price for 

acceptance services.”  Id. at 151 (emphasis added). 

      This Court defines the relevant market “as all products ‘reasonably 

interchangeable by consumers for the same purposes.’”  Geneva Pharms., 386 F.3d 

at 496 (quoting United States v. E. I. du Pont de Nemours & Co., 351 U.S. 377, 395 

(1956)).  “[M]arket definition is a deeply fact‐intensive inquiry,” Todd v. Exxon 

Corp., 275 F.3d 191, 199 (2d Cir. 2001) (Sotomayor, J.), because its purpose is “to 

identify the market participants and competitive pressures that restrain an 

individual firm’s ability to raise prices or restrict output,” Geneva Pharms., 386 

F.3d at 496.  The proper market definition thus can be determined “only after a 

factual inquiry into the ‘commercial realities’ faced by consumers.”  Eastman 

Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 482 (1992) (quoting United States 

v. Grinnell Corp., 384 U.S. 563, 572 (1966).  “The basic principle is that the relevant 




                                          35 
market definition must encompass the realities of competition.”  Balaklaw v. 

Lovell, 14 F.3d 793, 799 (2d Cir. 1994) (internal quotation marks omitted)). 

      The District Court erred in excluding the market for cardholders from its 

relevant market definition.  The District Court expressly “decline[d] to . . . 

collaps[e] the issuance and network services markets into a single platform‐wide 

market for transactions” on the ground that it “takes the concept of two‐

sidedness too far.”  Am. Express Co., 88 F. Supp. 3d at 172, 173.   Instead, the 

District Court focused on Amex’s NDPs “[a]s non‐price vertical restraints 

between firms at different levels of production—namely, between the network 

and its merchant‐consumers.”  Id. at 167 .  It then defined the relevant market as 

one for “network services,” meaning the market for “core enabling functions 

provided by networks, which allow merchants to capture, authorize, and settle 

transactions for customers who elect to pay with their credit or charge card.”  Id. 

at 171 (emphasis added).   

      The District Court erred in patterning its relevant market inquiry largely 

after that undertaken by this Court in Visa.  Visa called for analysis of the relevant 

product market to determine whether Visa’s and MasterCard’s exclusionary 

rules were agreements restraining trade in violation of the Sherman Act.  See 




                                          36 
Visa, 344 F.3d at 237–30; United States v. Visa U.S.A., Inc., 163 F. Supp. 2d 322, 335–

40 (S.D.N.Y. 2001).  The exclusionary rules at issue prohibited Visa’s and 

MasterCard’s thousands of member banks from issuing cards on the Amex or 

Discover networks, thereby resulting in “the total exclusion of American Express 

and Discover from a segment of the market for network services.”  Visa, 344 F.3d 

at 240. 

       In Visa, this Court defined the relevant market as the market for payment‐

card “network services,” in which the sellers are the four major payment‐card 

networks and the buyers are both card issuers and merchants: 

        [T]he  four  payment  card  networks  compete  with  one  another  in  a 
        market  for  network  services.    General  purpose  card  networks  .  .  . 
        provide  the  infrastructure  and  mechanisms  through  which  general 
        purpose card transactions are conducted, including the authorization, 
        settlement, and clearance of transactions.  Whereas in the market for 
        general purpose cards, the issuers are the sellers, and cardholders are 
        the  buyers,  in  the  market  for  general  purpose  card  network  services,  the 
        four  networks  themselves  are  the  sellers,  and  the  issuers  of  cards  and 
        merchants are the buyers.     
         
Id. at 239 (emphasis added) (citations and internal quotation marks omitted).  

This Court then found that the exclusionary rules were anticompetitive because 

they “decreas[ed] network services output and stunt[ed] price competition” by 

precluding Amex’s and Discover’s participation in the relevant market.  Id. at 




                                              37 
240–41; see also id. at 243 (“In the market for network services, where the four 

networks are sellers and issuing banks and merchants are buyers, the 

exclusionary rules enforced by Visa U.S.A. and MasterCard have absolutely 

prevented Amex and Discover from selling their products at all.” (bolded 

emphasis added)).   

      In Visa, the horizontal restraint in the market for network services had an 

anticompetitive effect not only in that market but also in the market for 

cardholders’ obtaining the general purpose cards.  Visa’s discussion of the market 

for network services as separate from the market for general purpose cards was, 

therefore, consistent with antitrust principles.  Separating the two markets here–

analyzing the effect of Amex’s vertical restraints on the market for network 

services while ignoring their effect on the market for general purpose cards–

ignores the two markets’ interdependence.  Separating the two markets allows 

legitimate competitive activities in the market for general purposes to be 

penalized no matter how output‐expanding such activities may be. The relevant 

market in this case is not the same as the relevant market in Visa because the two‐

sided platform at issue here is a single firm operating within the broader 

“network services” industry at issue in Visa.  The relationship between the two 




                                          38 
consumer sides of a platform that provide network services is not the same as the 

relationship between the various platforms competing with one another within 

the network‐services industry.  Unlike the contested conduct in this case, the 

contested conduct in Visa occurred not among different sides of the same 

network platform, but rather between the platforms themselves.44   

          Moreover, the vertical restraints at issue in this case are markedly different 

from the horizontal restraints that were at issue in Visa.  In contrast to Amex’s 

NDPs, the Visa panel understood the Visa and MasterCard exclusionary rules at 

issue not as vertical restraints, but rather as a “horizontal restraint adopted by 

20,000 competitors.”  Visa, 344 F.3d at 242.  Amex’s NDPs, unlike Visa’s and 

MasterCard’s exclusionary rules, are agreements between Amex and its 

merchants, not agreements between competing payment‐card networks.  

          The Visa panel thus did not conduct a rule‐of‐reason analysis to determine 

whether vertical restraints were inhibiting competition on one particular side of a 

two‐sided platform.  Instead, the Visa panel conducted a rule‐of‐reason analysis 

to determine whether horizontal restraints were inhibiting competition on one 

particular level of competition contained within a two‐sided platform: 


44    For a graphical depiction of the salient differences, see infra App. Figure 5. 



                                                 39 
       Competition  in  the  payment  card  industry  takes  place  at  the  “network” 
       level, as well as at the “issuing” and “acquiring” levels.  At the network 
       level, the four brands compete with one another to establish brand loyalty in 
       favor  of  the  Visa,  MasterCard,  Amex,  or  Discover  card.    At  the  issuing 
       level,  approximately  twenty  thousand  banks  that  issue  Visa  and 
       MasterCard  cards  to  customers  compete  with  one  another  and  with 
       Amex and Discover.  Unlike the network services market, which has 
       only  four  major  participants,  approximately  20,000  entities  compete 
       for  customers  in  the  issuing  market,  and  no  single  participant  is 
       dominant.  
        
Visa, 344 F.3d at 237 (emphases added).  Consequently, Visa does not provide the 

template for resolution of this case. 

      To define the relevant market, this Court often applies a “hypothetical 

monopolist test” (“HMT”) asking whether a hypothetical monopolist acting 

within the proposed market “would be ‘substantially constrain[ed]’ from 

increasing prices by the ability of customers to switch to other producers.”  Todd, 

275 F.3d at 202 (alteration in original) (quoting AD/SAT, Div. of Skylight, Inc. v. 

Associated Press, 181 F.3d 216, 228 (2d Cir. 1999)).  Under the HMT, “‘[a] market is 

any grouping of sales whose sellers, if unified by a hypothetical cartel or merger, 

could profitably raise prices significantly above the competitive level.  If the sales 

of other producers substantially constrain the price‐increasing ability of the 

hypothetical cartel, these others are part of the market.’”  AD/SAT, 181 F.3d at 




                                           40 
228 (emphasis omitted) (quoting 2A Phillip E. Areeda et al., ANTITRUST LAW 

¶ 533, at 169).   

       The Court implements the HMT by imagining that a hypothetical 

monopolist has imposed a small but significant non‐transitory increase in price 

(“SSNIP”) within the proposed market.  If the hypothetical monopolist can 

impose this SSNIP without losing so many sales to other products as to render 

the SSNIP unprofitable, then the proposed market is the relevant market.  By 

contrast, if consumers are able and inclined to switch away from the products in 

the proposed market in sufficiently high numbers to render the SSNIP 

unprofitable, then the proposed market definition is likely too narrow and 

should be expanded. 

       The District Court also erred in its application of the HMT.  As an initial 

matter, the District Court did not apply the HMT to define the relevant market 

but instead employed it only to exclude debit cards from the market it had 

already defined in a conclusory manner, i.e., the market for network services.45   


    We note briefly that the District Court apparently did not use its own relevant 
45

market definition when analyzing both anticompetitive effects and market power.  The 
District Court defined “network services” as no more than the services provided by a 
payment‐card platform “to facilitate the use and acceptance of its payment cards.”  Am. 
Express Co., 88 F. Supp. 3d at 157.  It then recognized explicitly that the network fee 
comprises only one part of the full merchant‐discount rate subtracted from the 


                                          41 
Furthermore, even had the District Court not defined the relevant market 

prematurely, its HMT analysis failed to quantify the change in cardholder 

behavior resulting from decreased merchant demand to use the hypothetical 

monopolist’s network for credit‐card transactions.   

      The District Court found that “there is limited direct quantitative evidence 

in the record from which the court might make a definitive calculation of either 

merchants’ or cardholders’ sensitivity to pricing changes in the network services 

market.”  Id. at 179.  Instead of balancing hypothetical effects on merchant 

behavior against hypothetical effects on cardholder behavior, however, the 

District Court considered cardholder behavior only with respect to a merchant’s 

decision to join a payment‐card network in the first place.  See id. (finding it 

“highly unlikely that merchant attrition resulting from [a hypothetical 

monopolist’s imposition of a SSNIP in the proposed product market] would be 

merchant’s profit at the point‐of‐sale.  See id. at 157 (“[T]he merchant discount fee is 
primarily comprised of three elements: a percentage interchange fee, an acquirer fee, 
and a network fee.”).  These findings notwithstanding, the District Court analyzed 
anticompetitive effects with respect to the full merchant‐discount rate, not simply the 
fees associated with “network services.”  See, e.g., id. at 215 (finding that “American 
Express’s merchant restraints have allowed all four networks to raise their swipe fees 
more easily and more profitably than would have been possible were merchants 
permitted to influence their customers’ payment decisions”); id. at 219 (concluding that 
removal of Amex’s NDPs would “result in lower swipe fees charged to merchants”).  
We need not decide here whether this inconsistency constitutes error because, in any 
event, the District Court defined the relevant market incorrectly. 



                                           42 
sufficient to render it unprofitable, given the high rates of credit‐insistent spend 

merchants would place at risk by switching away from credit card acceptance”).  

      A proper application of the HMT in this case would not have merely 

assumed that a decrease in quantity of network services demanded by merchants 

facing a SSNIP would be too small to render the accompanying price increase 

unprofitable.  The District Court instead should have considered the extent to 

which even a low level of merchant attrition might cause some cardholders to 

switch to alternative forms of payment.  Application of the HMT to a two‐sided 

market must consider the feedback effects inherent on the platform by 

accounting for the reduction in cardholders’ demand for cards (or card 

transactions) that would accompany any degree of merchant attrition. 

      Although the District Court claimed that it “account[ed] for the two‐sided 

features of the credit‐card industry in its market definition inquiry,” it expressly 

declined “to define the relevant product market to encompass the entire multi‐

sided platform.”  Am. Express Co., 88 F. Supp. 3d at 174.  This was error because 

the price charged to merchants necessarily affects cardholder demand, which in 

turn has a feedback effect on merchant demand (and thus influences the price 

charged to merchants).  In order to retain cardholders, a network may need to 




                                         43 
increase cardholder benefits—or, viewed another way, “decrease prices” to 

cardholders.46   This may call for an increase in merchant fees to fund the 

increased cardholder rewards.  If an increase in merchant fees leads to merchant 

attrition high enough to render the increased merchant fees unprofitable for the 

network, then the network will not raise merchant fees and consequently will not 

increase cardholder rewards.  This, in turn, may cause the network to lose 

cardholders.   

             2. Market Power 

       “Market power is the power to force a purchaser to do something that he 

would not do in a competitive market.”  Eastman Kodak, 504 U.S. at 464 (internal 

quotation marks omitted); see also E. I. du Pont de Nemours & Co., 351 U.S. at 391 

(“[Market] power is the power to control prices or exclude competition.”).  It 

may be shown directly “by evidence of specific conduct indicating the 

defendant’s power to control prices or exclude competition.”  K.M.B., 61 F.3d at 

129 (internal quotation marks omitted).  If no direct evidence exists, market 

power may be inferred based on market share.  See Todd, 275 F.3d at 199 (“One 




  Plaintiffs’ own expert, Dr. Michael Katz, recognized that an increase in the value of 
46

cardholder rewards is “equivalent to a price decrease” to cardholders.  App. 919. 



                                            44 
traditional way to demonstrate market power is by defining the relevant product 

market and showing defendants’ percentage share of that market.”). 

       The District Court found that, regardless of whether Plaintiffs had proven 

anticompetitive effects directly, they had successfully discharged their burden 

under the rule of reason indirectly by showing that Amex possesses sufficient 

market power to affect competition adversely in the relevant market.  See Am. 

Express Co., 88 F. Supp. 3d at 187.  Based on the record, the District Court found 

that Amex, which “accounted for 26.4% of [credit] card purchase volume in the 

United States” as of 2013, “is the second largest [credit] card network when 

measured by charge volume.”47  Id. at 188.  It found further that “charge volume 

is the most direct measure of output in this particular market, and is also the 


47 Amex argues that its 26.4% market share “is a red flag that counsels against a finding 
[of] market power” because “no court in any circuit has ever found that a firm violated 
Section 1 with a share of the relevant market below 30 percent absent proof of 
horizontal collusion, and courts in this Circuit have recognized that ‘firms with market 
shares of less than 30% are presumptively incapable of exercising market power.’”  
Amex Br. 70 (quoting Commercial Data Servers, Inc. v. Int’l Bus. Machs. Corp., 262 F. Supp. 
2d 50, 74 (S.D.N.Y. 2003) (internal quotation marks omitted) (collecting cases)).  The 
District Court rejected this argument in a footnote stating that “[m]arket share is but 
one factor considered when attempting to approximate a defendant firm’s power in a 
relevant market, and that a firm’s share falls below some arbitrary threshold cannot 
disprove allegations of market power without reference to the other competitive 
dynamics at play.”  Id. at 189 n.23.  Though we agree with the District Court that market 
share is “one factor” relevant to market power analysis, we decline to establish any 
strict threshold of market share sufficient to establish a § 1 violation.   



                                            45 
primary determinant of the remuneration networks receive from merchants in 

exchange for network services.”  Id. at 189.   

      Ultimately, the District Court concluded that Amex “enjoy[s] significant 

market share in a highly concentrated market with high barriers to entry, and [is] 

able to exercise uncommon leverage over [its] merchant‐consumers due to the 

amplifying effect of cardholder insistence and derived demand.”  Id. at 188.  To 

reach this conclusion, the District Court engaged in an extensive analysis of 

Amex’s pricing practices, including its Value Recapture (“VR”) initiative 

conducted between 2005 and 2010, its ability to price discriminate between 

various industry segments, and its policy of charging merchants a premium over 

its competitors’ rates.  Id. at 195–98.  The District Court’s finding of market power 

rested primarily on its analysis of the VR initiatives and its assessment of 

cardholder insistence.48  See id. at 188 (highlighting “the amplifying effect of 



48 The District Court found that the price discrimination evidence was of “limited 
probative value” because Plaintiffs did not provide any reliable measure of Amex’s per‐
transaction margins across its industry groups.  Am. Express Co., 88 F. Supp. 3d at 198.  
Similarly, although the District Court received evidence of merchant pricing premiums, 
it concluded ultimately that “given the absence of clarity with respect to whether Amex 
maintains a premium in today’s market and whether such premium is or has been 
justified by the network’s differentiated value propositions, the court finds Plaintiffs’ 
evidence of Amex’s pricing premium to be of limited utility in the present market 
power analysis,” id. at 202. 



                                           46 
cardholder insistence and derived demand” and the price increases imposed 

during the VR initiatives while finding that “Plaintiffs’ other pricing arguments 

are less persuasive, and are ultimately unnecessary to the court’s finding that 

American Express possesses market power”). 

      Amex’s VR initiatives comprised “a series of targeted price increases in 

certain industry segments between 2005 and 2010, with the stated purpose of 

better aligning its prices with the value it perceived as being delivered to both 

cardholders and merchants.”  Id. at 195–96.  The VR initiatives collectively 

“comprised at least twenty separate price increases accomplished through a 

combination of increased discount rates, new or increased per transaction fees, 

and reduced side payments to merchants.”  Id. at 196.  These increases “were 

imposed on an industry‐specific basis, with several merchant segments—

typically those with relatively high rates of cardholder insistence—targeted for 

multiple rounds of price hikes.”  Id. 

      Analyzing the evidence before it, the District Court found that “American 

Express’s ability to impose significant price increases during its Value Recapture 

initiatives between 2005 and 2010 without any meaningful merchant attrition is 

compelling evidence of [Amex’s] power in the network service market.”  Id. at 




                                         47 
198.  Emphasizing that it was “unaware of any large merchant in the United 

States that elected to cancel its acceptance of Amex cards in response to the Value 

Recapture price increases,” id. at 197, the District Court concluded that the 

“ability to profitably impose such price increases across a broad swath of its 

merchant base with little or no meaningful buyer attrition is compelling proof of 

[market] power,” id. at 196.   

          The District Court erred in its evaluation of the Value Recapture program 

by failing to recognize that increased demand on the cardholder side of the 

platform expands value on the merchant side.  In other words, the District Court 

did not acknowledge that increases in merchant fees are a concomitant of a 

successful investment in creating output and value.  In order to remain 

competitive on the cardholder side of the platform, a payment‐card network 

might need to increase cardholder rewards—or, in other words, cut prices to 

cardholders.49  This, in turn, might diminish the network’s profitability from the 

hypothetical price increase.  If the network chose in that situation not to increase 

cardholder rewards, then merchant attrition likely would continue increasing as 




49    See supra note 46. 



                                           48 
a result of the reduction in cardholders.  Over time, the reduction in transactions 

could make the hypothetical price increase unprofitable.   

      The District Court erred in concluding that “increases in merchant pricing 

are properly viewed as changes to the net price charged across Amex’s 

integrated platform,” Am. Express Co., 88 F. Supp. 3d at 196 (emphasis added), 

because merchant pricing is only one half of the pertinent equation.  The District 

Court heard testimony that “[p]ayments made to obtain or retain co‐brand 

partnerships . . . benefit the issuing side of Amex’s business by opening new 

channels for acquiring cardholders.”  Id. at 203.  It expressly declined to factor 

that evidence into its VR analysis, however, on the basis that those benefits did 

not accrue on the merchant side of the platform.  See id. at 203–04 (declining to 

use benefits to cardholders “to offset the price paid by those companies for 

network services in their capacity as Amex‐accepting merchants” (emphasis 

added)).  Because the two sides of the platform cannot be considered in isolation, 

it was error for the District Court to discard evidence of “‘two‐sided price’ 

calculations . . . intended to capture the all‐in price charged to merchants and 

consumers across Defendants’ entire platform.”  Id. at 203. 




                                         49 
      More problematically, the District Court’s finding of market power was 

premised in large part on “cardholder insistence,” a term it used to describe “the 

segment of Amex’s cardholder base who insist on paying with their Amex cards 

and who would shop elsewhere or spend less if unable to use their cards of 

choice.”  Id. at 191.  The District Court noted that Amex’s “26.4% share of a 

highly concentrated market with significant barriers to entry” likely would not 

suffice to prove market power alone “were it not for the amplifying effect of 

cardholder insistence.”  Id. at 190–91.  Amex’s “highly insistent or loyal 

cardholder base [was] critical to the court’s finding of market power” because, in 

the District Court’s view, “cardholder insistence effectively prevents merchants 

from dropping American Express.”  Id. at 191–92.   

      It was error for the District Court to have relied on cardholder insistence as 

support for its finding of market power.  Cardholder insistence results not from 

market power, but instead from competitive benefits on the cardholder side of 

the platform and the concomitant competitive benefits to merchants who choose 

to accept Amex cards.  As Plaintiffs’ own expert explained, an increase in the 

value of cardholder rewards—which attracts customer loyalty—is “equivalent to 

a price decrease” to the cardholder, and thus it brings down the net price across 




                                         50 
the entire platform.  App. 919.  A firm that can attract customer loyalty only by 

reducing its prices does not have the power to increase prices unilaterally.   

      Cardholder insistence is exactly what makes it worthwhile for merchants 

to accept Amex cards—and thus cardholder insistence is exactly what makes it 

worthwhile for merchants to pay the relatively high fees that Amex charges.  The 

District Court found specifically that a significant source of Amex cardholder 

insistence is its cardholder rewards: “Cardholder insistence is derived from a 

variety of sources.  First, and perhaps most importantly, cardholders are 

incentivized to use their Amex cards by the robust rewards programs offered by 

the network.”  Am. Express Co., 88 F. Supp. 3d at 191; see also id. at 191 n.25 

(quoting Plaintiffs’ expert’s testimony that Amex’s “very attractive rewards 

program” is “the big source of insistence” for most Amex cardholders (internal 

quotation marks omitted); id. at 191 (“Amex’s industry‐leading corporate card 

program . . . drives a significant degree of insistent spending . . . .”).  Further, the 

District Court found that Amex’s cardholder insistence and “current market 

share would dissipate if the company were to stop investing in those programs 

that make its product valuable to cardholders.”  Id. at 195.  That Amex might not 

enjoy market power without continuing investment in cardholder benefits 




                                           51 
indicates, if anything, a lack of market power; evidence showing that Amex must 

compete on price in order to attract consumers does not show that Amex has the 

power to increase prices to supracompetitive levels. 

      The District Court’s finding that cardholder insistence “effectively 

prevents merchants from dropping American Express,” id. at 192, ignores the fact 

that roughly one‐third of credit card‐accepting merchants in the United States 

currently do not accept Amex.  As explained by the economist amici, “[t]here is 

no meaningful economic difference between ‘dropping American Express’ . . . 

and a decision not to accept American Express in the first place.”  Econ. Amicus 

Br. 7.  A merchant chooses whether or not to accept a particular credit card based 

on an individualized assessment of the various costs and benefits associated with 

accepting that card.  Because different merchants face different costs and 

benefits, they can—and in fact do—reach different conclusions about whether or 

not to accept that card.  A single merchant running a pool supply store in a small 

town, for example, very well might choose not to accept Amex because the 

products he sells, such as pool toys and cleaning supplies, do not generate 

enough profit to justify paying the relatively high fees he would be charged to 

accept Amex cards.  By contrast, a major home appliance outlet is more likely to 




                                        52 
pay Amex’s merchant fees because it sells higher‐ticket items that cardholders 

may wish to purchase using their Amex cards.  For his or her part, the 

cardholder may be more likely to purchase a high‐ticket item from a merchant 

who accepts Amex because this purchase will yield relatively high cardholder 

rewards and benefits—but it is less likely that the cardholder will insist on using 

Amex for small purchases, like pool cleaning supplies, that yield fewer 

cardholder rewards.50  In this way, cardholder insistence is precisely what makes 

accepting Amex cards worthwhile for those merchants that do.     

      The NDPs prevent a merchant from seeking high‐end clientele by 

advertising acceptance of Amex cards but then, at the critical point of sale, 

offering that clientele a discounted price for not using the Amex card.  In this 

case, we see no monopolistic danger in this purpose.  Amex has a legitimate 

interest in seeing that cardholders who take advantage of amenities offered to 

Amex cardholders simply by virtue of owning the card are not enticed to use 

their Visa or MasterCard by card‐connected discounts from merchants.  For 


   For similar reasons, a doctor may choose to not accept American Express from her 
50

patients for co‐payments.  The high cost of merchant fees from American Express may 
cut in to the doctor’s profit margins, and the doctor has little concern about “marquee 
buyers.”  Her patients come to her because they think she is a good doctor—and even if 
her patients would prefer some frequent flyer miles from using a credit card for the co‐
payment they won’t switch doctors just for the miles.   


                                          53 
example, Amex does not want a cardholder who takes ample advantage of such 

amenities—and prestige—when travelling to be talked into accepting a discount 

at the point of purchase of lawn furniture by paying with Visa or MasterCard. 

       We conclude that, so long as Amex’s market share is derived from 

cardholder satisfaction, there is no reason to intervene and disturb the present 

functioning of the payment‐card industry.  Whatever market power Amex has 

appears, on this record, to be based on its rewards programs and perceived 

prestige, i.e., Amex cardholders regard the card as cheaper than competing Visa 

and MasterCard cards.  The NDPs protect that program and that prestige.  

Outlawing the NDPs would appear to reduce this protection—and likely with 

the result of increasing the market shares of Visa and MasterCard.51   

              3. Actual Adverse Effect on Competition 

       The District Court’s erroneous market definition caused its anticompetitive 

effects finding to come up short, for it failed to consider the two‐sided net price 

accounting for the effects of the NDPs on both merchants and cardholders.  

51 One of the ironies of this case is that the government, which usually worries about 
oligopolists engaging in indirect collusion leading to pricing similarities, seeks relief in 
this case that might drive the three cards to greater similarities.  Indeed, the differences 
between the major payment cards have narrowed over time, as one might expect from 
healthy competition.  The relief sought by the government in this case could even 
increase market concentration by reducing Amex’s share to Visa’s and MasterCard’s 
benefit. 


                                             54 
Though acknowledging that it had no “empirical evidence that the NDPs have 

resulted in a higher two‐sided price,” id. at 215, the District Court nevertheless 

maintained that Plaintiffs had provided sufficient circumstantial evidence and 

expert testimony to support the conclusion that the NDPs had anticompetitive 

effects on the market as a whole.  This finding hinged on the District Court’s 

conclusion that “[p]roof of anticompetitive harm to merchants, the primary 

consumers of American Express’s network services, is sufficient to discharge 

Plaintiffs’ burden in this case.”52  Id. at 208 (emphasis added). 

        This analysis erroneously elevated the interests of merchants above those 

of cardholders.  Under the direct method of proving by the rule of reason that 

Amex violated § 1, Plaintiffs bore the initial burden to show that Amex’s NDPs 

have “an actual adverse effect on competition as a whole in the relevant market.”  

K.M.B., 61 F.3d at 127 (emphasis added) (internal quotation marks omitted).  

Here, the market as a whole includes both cardholders and merchants, who 

comprise distinct yet equally important and interdependent sets of consumers 

sitting on either side of the payment‐card platform.  The NDPs simultaneously 


52
   The District Court also concluded that Plaintiffs offered sufficient proof of harm on the
cardholder side of the market in the form of higher retail prices. This conclusion is erroneous, as
it fails to take into account offsetting benefits to cardholders in the form of rewards and other
services.


                                                55 
affect competition for merchants and cardholders by protecting the critically 

important revenue that Amex receives from its relatively high merchant fees.  

The revenue earned from merchant fees funds cardholder benefits, and 

cardholder benefits in turn attract cardholders.  A reduction in revenue that 

Amex earns from merchant fees may decrease the optimal level of cardholder 

benefits, which in turn may reduce the intensity of competition among payment‐

card networks on the cardholder side of the market. 

          By attracting cardholders, Amex delivers a significant benefit to 

merchants: Amex cardholders.  Amex cardholders are considered “marquee 

buyers” within the payment‐card industry; they tend not only to be more 

affluent than cardholders on competitor networks, but they also spend more on 

average per transaction than other cardholders and do so more often.53  See Am. 

Express Co., 88 F. Supp. 3d at 200–01.  Even if Amex cardholders were not 

marquee buyers, however, merchants still would benefit from Amex’s NDPs 

insofar as those NDPs help attract cardholders.54 



53    See supra note 31. 
54 See Klein et al., supra note 4, at 580 (explaining that “the value of a payment system to 
[cardholders] increases with the number of merchants that accept the card and the 
value of a payment system to merchants increases with [cardholder] use of the card.”). 



                                             56 
      The District Court fairly observed that Amex’s “price increases were not 

wholly offset by additional rewards expenditures or otherwise passed through to 

cardholders.” Id. at 215.  Indeed, evidence on the record suggests—and Amex 

conceded at oral argument—that not all of Amex’s gains from increased 

merchant fees are passed along to cardholders in the form of rewards.  Even so, 

the fact remains that “the evidentiary record does not include a reliable measure 

of the two‐sided price charged by American Express that correctly or 

appropriately accounts for the network’s expenses on the cardholder side of the 

platform.”  Id. at 199 n.30.  A finding that not every dime of merchant fees is 

passed along to cardholders says nothing about other expenses that Amex faces, 

let alone whether its profit margin is abnormally high. 

      Because the NDPs affect competition for cardholders as well as merchants, 

the Plaintiffs’ initial burden was to show that the NDPs made all Amex 

consumers on both sides of the platform—i.e., both merchants and cardholders—

worse off overall.  Plaintiffs’ argument that the language “as a whole” means 

only that they were required to show harm to competition in general (rather than 

to only a single competitor) is unavailing.  See Pls.’ Br. 69–70.  Whether the NDPs 

had pro‐competitive effects on cardholders—let alone whether any alleged pro‐




                                         57 
competitive effects on cardholders outweigh “anticompetitive” effects on 

merchants—has no bearing on whether Plaintiffs carried their initial burden 

under the rule‐of‐reason analysis to show anticompetitive effects on the relevant 

market “as a whole.”  See K.M.B., 61 F.3d at 127.  It was not Amex’s burden to 

disprove anticompetitive effects; it was Plaintiffs’ burden to prove them.   

      Plaintiffs might have met their initial burden under the rule of reason by 

showing either that cardholders engaged in fewer credit‐card transactions (i.e., 

reduced output), that card services were worse than they might otherwise have 

been (i.e., decreased quality), or that Amex’s pricing was set above competitive 

levels within the credit‐card industry (i.e., supracompetitive pricing).  At trial, 

however, they offered no such proof.  To the contrary, the evidence presented at 

trial suggested that industry‐wide transaction volume has substantially increased 

and card services have significantly improved in quality.  At oral argument, 

Plaintiffs conceded that credit‐card networks are offering more and better 

cardholder benefits than ever before, including enhanced fraud‐protection 

services, airline miles, and cash‐back rewards.  Increased investment in 

cardholder rewards has accompanied a dramatic increase in transaction volume 

across the entire credit‐card industry: in 2013, total combined transaction volume 




                                          58 
from all four major payment networks represented approximately $2.4 trillion, 

marking an eight‐percent increase from 2012 and a thirty‐percent increase from 

2008.  See App. 2428.   

      This evidence of increased output is not only indicative of a thriving 

market for credit‐card services but is also consistent with evidence that Amex’s 

differentiated closed‐loop model, supported by its NDPs, has increased rather 

than decreased competition overall within the credit‐card industry.  The District 

Court thus erred by “infer[ring] competitive injury from price and output data 

absent some evidence that tends to prove that output was restricted or prices 

were above a competitive level.”  Brooke Grp. Ltd., 509 U.S. at 237.   

      Without evidence of the net price affecting consumers on both sides of the 

platform, the District Court could not have properly concluded that a reduction 

in the merchant‐discount fee would benefit the two‐sided platform overall.  

Because Plaintiffs provided neither “a reliable measure of American Express’s 

per transaction margins,” Am. Express Co., 88 F. Supp. 3d at 198, nor “a reliable 

measure of American Express’s two‐sided price that appropriately accounts for 




                                          59 
the value or cost of the rewards paid to cardholders,” id. at 215, they failed to 

meet their burden to show anticompetitive effects directly.55 

                                     CONCLUSION 

       The District Court erred here in focusing entirely on the interests of 

merchants while discounting the interests of cardholders.  This approach does 

not advance overall consumer satisfaction.  Though merchants may desire lower 

fees, those fees are necessary to maintaining cardholder satisfaction—and if a 

particular merchant finds that the cost of Amex fees outweighs the benefit it 

gains by accepting Amex cards, then the merchant can choose to not accept 

Amex cards.  Indeed, many merchants have already made and continue to make 

this choice. 

       Plaintiffs bore the burden in this case to prove net harm to Amex 

consumers as a whole—that is, both cardholders and merchants—by showing 


55 Amex argues on appeal that the District Court’s liability determination and injunction 
each separately violate the rule of Colgate, which states that “‘the [Sherman Act] does 
not restrict the long recognized right of [a] trader or manufacturer . . . freely to exercise 
his own independent discretion as to parties with whom he will deal.’”  In re Adderall 
XR Antitrust Litig., 754 F.3d 128, 134 (2d Cir. 2014) (first and second alterations in 
original) (quoting United States v. Colgate & Co., 250 U.S. 300, 307 (1919); see also 
Monsanto Co. v. Spray‐Rite Serv. Corp., 465 U.S. 752, 761 (1984) (“A manufacturer of 
course generally has a right to deal, or refuse to deal, with whomever it likes, as long as 
it does so independently.”).  We need not decide this question, however, because we 
have already determined that the liability determination should be reversed. 



                                             60 
that Amex’s nondiscriminatory provisions have reduced the quality or quantity 

of credit‐card purchases.  Given the District Court’s explicit finding that neither 

party provided reliable evidence of Amex’s costs or profit margins accounting 

for consumers on both sides of the platform, and given evidence showing that 

the quality and output of credit cards across the entire industry continues to 

increase, we conclude that Plaintiffs failed to carry their burden to prove a § 1 

violation.  Accordingly, we REVERSE and REMAND the case with instructions 

to enter judgment in favor of Amex.




                                         61 
                                 ADDENDUM 

Figure 1 
 
The basic functions of as many as five distinct actors comprising the Visa 
and MasterCard cooperative, open‐loop systems. 
 
               Cardholder Side        NETWORK             Merchant Side

Actor      Cardholder   Issuer           NETWORK       Acquirer       Merchant

Function   Purchases    Cardholder’s     Middleman.    Merchant’s     Sells goods
           goods and    bank.            Brings        bank.          and services
           services     Provides         together      Responsible    to
           from         cards to         merchants &   for both       cardholders.
           merchants.   cardholders,     acquirers     merchant
                        collects         with          acquisition
                        payment,         cardholders   and
                        and              & issuers.    accepting
                        commonly                       card
                        provides                       transaction
                        cardholder                     data from
                        rewards                        merchants
                        such as cash                   for
                        back or                        verification
                        airline miles.                 and
                                                       processing.
Examples                Citibank;   Visa;              First Data
                        JPMorgan    MasterCard         Corporation;
                        Chase; Bank                    Chase
                        of America;                    Paymentech
                        Capital One
 

 

 


                                          
Figure 256 

The bassic relatio
                 onships annd interacctions betw
                                               ween acto
                                                       ors in the V
                                                                  Visa and 
MasterrCard coop  perative, open‐loop p networkks. 
 




                                                                               

 
 
 
 
 
 
 
 
 

56    Rochet & Tirole, IInterchange Fees, supra note 3, at 774. 


                                                   63 
Figure 3 
 
The basic functions of the three actors in the American Express proprietary, 
closed‐loop system. 
 
            Cardholder           AMERICAN EXPRESS                 Merchant
               Side                                                 Side
Actor      Cardholder    Issuer        NETWORK Acquirer          Merchant

Function   Purchases     Provides        Middleman.    Responsible    Sells goods
           goods and     cards to        Brings        for both       and
           services      cardholders,    together      merchant       services to
           from          collects        merchants     acquisition    cardholders
           merchants.    payment,        & acquirers   and            .
                         and             with          accepting
                         commonly        cardholders   card
                         provides        & issuers.    transaction
                         cardholder                    data from
                         rewards                       merchants
                         such as cash                  for
                         back or                       verification
                         airline                       and
                         miles.                        processing.
Examples                 American        American      American
                         Express         Express       Express
 

 

 

 

 




                                        64 
Figure 457 

The bassic relatio
                 onships annd interacctions betw
                                               ween the aactors in tthe 
proprieetary, clossed‐loop A
                           American Express ssystem. 




                                                                            

 
 
 
 
 
 
 
 
 
 
 
 
 
 

57    Rochet & Tirole, IInterchange Fees, supra note 3, at 772. 


                                                   65 
Figure 5 
 
The relationship of the markets at issue in Visa and the markets at issue in 
this case can be visualized this way: 
 
 Visa
 GENERAL PURPOSE CARDS                          GENERAL PURPOSE CARD
                                                  NETWORK SERVICES
   Specific          Actor                         Actor          Specific
  Identities                                                     Identities
20,000          Issuers          Sellers     Networks        Visa;
member                                                       MasterCard
banks
                Cardholders      Buyers      Issuers58       20,000 member
                                                             banks


American Express
               Cardholder Side             NETWORK              Merchant Side

Actor       Cardholder     Issuer          NETWORK         Acquirer       Merchant



 
 




  This Court recognized in Visa that “[n]etworks also compete for merchants”—but 
58

because this bore on its analysis only insofar as it relied on merchant testimony that 
merchants could not afford to discontinue accepting Visa or MasterCard, see Visa, 344 
F.3d at 239–40, merchants have been omitted from the “buyers” column of this table for 
the sake of simplicity. 



                                          66